IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS
                                               No. 12-665V
                                           Filed: May 14, 2014
                                          (Not to be published)

*************************
JAMES MACDOUGALL Jr.,                               *
                                                    *
                          Petitioner,               *       Stipulation; Flu; Transverse Myelitis
        v.                                          *
                                                    *
SECRETARY OF HEALTH                                 *
AND HUMAN SERVICES,                                 *
                                                    *
                   Respondent.                      *
*************************
Joe Pepper. Esq., Conway, Homer & Chin-Caplan, P.C., Boston, MA for petitioner.
Glenn MacLeod, Esq., U.S. Dept. of Justice, Washington, D.C. for respondent.

                               DECISION ON JOINT STIPULATION1

Gowen, Special Master:

       James MacDougall, Jr. [“petitioner”] filed a petition for compensation under the
National Vaccine Injury Compensation Program2 on October 3, 2012. Petitioner alleges
that he suffered Transverse Myelitis [“TM”] that was caused in fact by a flu vaccination
he received on October 14, 2009. See Stipulation, filed May 14, 2014, at ¶¶ 2, 4.
Further, petitioner alleges that he experienced residual effects of his injury for more than
six months. Petition at 18. Respondent denies that the flu vaccine caused petitioner’s
alleged TM or any other injury, and further denies that his current disabilities are
sequelae of a vaccine-related injury. Stipulation at ¶ 6.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. On May 14, 2014, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.

        Respondent agrees to pay petitioner:

            (a) A lump sum of $165,000.00 in the form of a check payable to
                petitioner, James MacDougall, Jr. This amount represents
                compensation for all damages that would be available under § 300aa-
                15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                s/ Thomas L. Gowen
                                                Thomas L. Gowen
                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.